Citation Nr: 1216195	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  07-34 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a panic disorder with agoraphobia and o obsessive compulsive disorder, also claimed as a pain disorder. 

2.  Entitlement to service connection for headaches, to include migraines and tension-type.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The appellant had active service from August 1965 to January 1969. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2007 by the Department of Veterans Affairs (VA), Regional Office (RO), in Denver, Colorado. 

The appellant requested service connection for three issues in his May 2006 claim and a August 2006 statement - specifically a panic disorder, migraine headaches, and degenerative disc disease of the thoracolumbar spine.  The January 2007 rating decision denied entitlement to service connection with respect to all three issues and the appellant subsequently proffered a notice of disagreement with respect to the three issues/disabilities.  However, when the appellant perfected his appeal in October 2007, he only perfected his appeal with respect to the issues involving a panic disorder and migraine headaches. 

Following a review of the appellant's claim, the Board, in April 2009, issued a decision on the merits of the appellant's claim.  The Board found that the evidence did not support the claim and the claim was denied.  The appellant was notified of that Board's action and he then appealed the Board's action to the United States Court of Appeals for Veterans Claims, hereinafter the Court.  Upon reviewing the Board's decision, the Court vacated and remanded the claim to the VA for additional action.  This occurred via the single-judge Memorandum Decision issued in June 2010.

The claim was then returned to the Board which, in turn, remanded the claim to the RO via the Appeals Management Center (AMC), in Washington, DC.  After reviewing the documents used by the Court to vacate the Board's decision, it was discovered that the Court believed that the evidence relied upon by the Board was inadequate.  Specifically, the Court found that the VA medical examination that was accomplished in December 2006 that the Board used in its decision to deny the appellant's claim was inadequate because the examiner did not provide an opinion as to the etiology of the two claimed conditions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court additionally found that the Board did not adequately discuss the assertions made by the appellant concerning the etiology and chronicity of the claimed disorders.  Jandreau v. Nicholson, 492 F.3d 1272 (Fed. Cir. 2007) and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Thus, for those two reasons, the Court vacated the Board's decision.  

The claim was subsequently returned to the Board following the requested development of the Board's November 2010 remand.  Upon reviewing the claims folder, the Board referred the matter to the Veterans Health Administration (VHA) for an advisory opinion concerning the appellant's claim.  This occurred in December 2011.  The advisory opinion has been obtained and has been included in the claims folder for review.  It is noted that the appellant, along with his representative, were given the opportunity to provide any comments with respect to the opinion and those comments have also been included in the claims folder for review.


FINDINGS OF FACT

1.  The competent medical evidence does not demonstrate that a current psychiatric disability, a panic disorder with agoraphobia and obsessive compulsive disorder, claimed as major depressive disorder, pain disorder, is causally related to service. 

2.  No competent evidence of a nexus between the post service diagnosis of headaches, to include migraine and tension-type headaches, and service is of record.


CONCLUSIONS OF LAW

1.  A panic disorder with agoraphobia and obsessive compulsive disorder, claimed as a major depressive disorder along with a pain disorder, was not incurred in or aggravated by or the result of active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  A migraine headaches disability was not incurred in or aggravated by or the result of active service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) must ask the claimant to provide any evidence in her or his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006). 

The Board finds that VA has substantially satisfied the duties to notify and assist, as required by the VCAA.  The record indicates that the appellant was first provided notice in October 2006 via a letter sent to him by the RO.  That letter, and other duty-to-assist documents contained in the claims folder, informed the appellant that VA would assist him in obtaining any documents that it was made aware thereof that would assist in the decision-making process of the claim.  He was further told that he could proffer any documents or statements in support of his claims, and that all items would be considered when a decision on the merits of his claim was made.  In addition, he was also informed how a disability rating is determined and the basis for determining an effective date upon the grant of any benefit sought, in compliance with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2011) (harmless error).  In view of the foregoing, the Board finds that the appellant was notified and aware of the evidence needed to substantiate his claims, as well as the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify. 

VA also fulfilled its duty to assist.  In this instance, VA obtained the appellant's available medical treatment records, including requesting any treatment records from the facilities the appellant had been treated, and those other records that VA was made aware thereof.  It is specifically noted that the appellant's Social Security Administration records have been obtained and these too have been included in the claims folder for review.  Given the foregoing, the Board finds that VA has substantially complied with the duty to procure the necessary medical and other records. 

Additionally, VA has a duty to obtain a medical examination or opinion when such examination or opinion is necessary to make a decision on the claim.  In this respect, the appellant did undergo additional examinations at the VA in February 2011.  The results of those examinations are contained in the claims folder. The reports involved a review of the appellant's reported history and then examination results after the appellant had been examined.  In this instance, the examiner provided a detailed analysis of the appellant's claimed disorder.  Additionally, in order to clear up any possible confusion resulting from the examinations, the Board sought additional clarification of the information presented in those reports.  Thus, the Board obtained two additional medical reviews through the VHA.  Those reports are also of record.  Therefore, the Board finds that these reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the appellant's claims. 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  Importantly, the Board notes that the appellant is represented in this appeal and over the course of the appeal, the accredited representative has submitted argument on behalf of the appellant.  See Overton v. Nicholson, 20 Vet. App. 427, 438 (2006).  Moreover, the appellant has submitted argument and evidence in support of the appeal.  Based on the foregoing, the Board finds that the appellant has had a meaningful opportunity to participate in the adjudication of his claim such that the essential fairness of the adjudication is not affected. 

II.  Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may also be established on a secondary basis for disability, which is proximately due to, or the result of, a service-connected disease or injury.  See 38 C.F.R. § 3.310(a) (2011).  Secondary service connection may also be established for a disorder, which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  See 71 FR 52744 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310(c)); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra. 

A.  Panic Disorder with Agoraphobia 
and Obsessive Compulsive Disorder

A review of the appellant's service medical treatment records fails to reveal any findings suggesting that the appellant was experiencing depression, anxiety, or panic attacks.  The same files are also negative for any complaints or treatment or findings suggestive of depression, anxiety, or a panic disorder.  It is further noted that the appellant's end-of-service documents are void of any complaints involving depression, anxiety, a panic disorder, an obsessive compulsive disorder, or even a pain disorder.  

Private treatment records in the claims file span 1977 to 2000.  A 1980 entry (the month is obscured) noted the assessment of headaches, with a question mark as to whether they were secondary to depression and anxiety.  In January 1982, the physician noted the appellant was under considerable stress and that he had a history of headaches as a response to stress.  A March 1983 entry for a complaint of cluster headaches concluded with the assessment of an obsessive compulsive personality style with psychosomatic manifestations of stress.  This diagnosis was made approximately fourteen years after he was discharged from service.

In April 1986, the appellant complained as a rash on both hands and the physician assessed eczema and noted that the dermatological condition could have been "stress related (new job)."  Chest pains were complained thereof in January 1989.  The physician determined it was a typical and of unclear etiology.  In February 1989 atypical chest pain was again assessed but the examiner hypothesized that the chest pain was related to the appellant's eating habits.  

One month later, in March 1989, a physician considered whether the appellant may have been mildly depressed.  When questioned, the appellant admitted to mild frustration at work and denied ever taking antidepressant medication.  The next month, the appellant reported feeling quite well and cancelled that day's appointment.  Approximately nineteen months later, in November 1990, the appellant sought an appointment for "nerves."  He reported experiencing what he thought was a panic attack after shoveling snow, apparently after some anxiety.  The appellant also stated he still had fairly high stress in his life.  The physician assessed chest pressure possible from esophageal irritation. 

The next relevant entry was in April 1995 when the appellant sought treatment for what he reported was "some" depression.  He admitted dissatisfaction with his job and related pressures.  The physician assessed situational depression and offered an anti-depressant, which the appellant declined.  The appellant reported he knew what to do and that he was looking for a new job.  Three years later, in July 1998, the appellant telephoned the physician to request a medical release letter for him to take six weeks away from his very stressful work.  The physician agreed to prepare such a letter.  Despite the letter, the appellant contacted the physician and told him that he had resigned his position for health reasons.  This occurred in September 1998.  That same month, the appellant reported during a consultation that reported that it was not worth going back to his job and he wanted a change.  Other than a continued problem with stress being manifested by a clenched jaw and tightness in his temporalis area, the appellant reported the rest of his body was doing well.  The physician assessed "work-related stress ? self limited."  Throughout these years of treatment reports, there was no mention of the appellant's military service that had ended many years prior or any incident that occurred during that service. 

Following the appellant's request for Social Security Administration (SSA) benefits, in October 2000 he underwent a psychiatric assessment.  He reported his panic attacks began somewhere around 1989 or 1990 and that his physician had told him he had depression and an inability to control his environment.  The appellant stated that he had quit his job as the director of the county's social services in July 1998.  He admitted that he had made only one attempt since then to work; and that when he had obtained a job, he had to quit after one day due to another panic attack.  He reported experiencing another panic attack while visiting another city and seeing a car that was the same make and color as a former employee's.  Nevertheless, the appellant also reported no other mental health assessments, treatment, medications, or hospitalizations.  It was reported, as part of his history, that he had joined the service, served for four years, was trained as a mechanic, and received an honorable discharge.  There was no further reference to his service in the entire report.  The report noted that following his service, the appellant traveled, worked, and earned a bachelor's degree.  This examiner made the diagnosis for Axis I of a panic disorder without agoraphobia, major depressive disorder, and pain disorder associated with both psychological factors and general medical condition.  The examiner further made the diagnosis for Axis II of obsessive/compulsive personality disorder. 

The appellant had a medical evaluation in November 2000 also as a part of the disability assessment.  He reported his main complaint was anxiety and panic attacks, and then other conditions.  This physician recorded that the appellant admitted that these manifestations began a "few years ago" starting with nervousness.  The appellant never complained about his military service nor did he attribute the symptoms to his military service.  The entire report is entirely negative for any mention of the appellant's service.  This physician assessed anxiety disorder with panic attacks, and depression. 

In conjunction with his claim for benefits, the appellant, in December 2006, was afforded a VA psychiatric examination.  The examiner noted the appellant's extensive work history which ended in 1998, and that the appellant was on full disability primarily due to his panic disorder.  Discussing his military history, the examiner noted the appellant's complaints of "enduring racial prejudice."  Yet, the examiner also indicated that the appellant was unsure as to whether he experiencing anxiety as a result of the purported racial prejudice.  The appellant was, however, sure he had headaches during his service.  The examiner determined that the symptoms appeared to meet the diagnostic criteria for a panic disorder with agoraphobia, secondary to his stressful job as the director of social services.  The appellant's symptoms also met the criteria for obsessive-compulsive disorder which the examiner considered to have been present since he was a child.  Its etiology was unknown.  The examiner gave no opinion of etiology that related any diagnosis to the appellant's military service or to any incident that may have occurred during his military service.  

In February and October 2007 statements, the appellant attested to his belief that his anxiety began while on active duty, though he did not recognize it at the time.  He referred to racial incidents that he remembered occurring, and considered the racial incidents to be the catalyst or instigator to be the start of the anxiety and depression he now had. 

Another VA psychiatric examination was performed in February 2011.  The examiner fully questioned the appellant concerning his previous history including the time the appellant spent in the military and his post-service years.  Testing was accomplished, and upon completion, the examiner wrote that the appellant was indeed suffering from a variety of psychiatric conditions.  The examiner specifically noted that the appellant's mental disorders did not manifest themselves until many years after he left service.  The examiner wrote:

	. . . In other words, his depressive symptoms were not present when in the military and became worse after he retired from employment.

[The appellant] also has obsessive-compulsive disorder. . . Again, this behavior does not appear to have been present in the military.  In fact, it did not start to manifest itself until he also was experiencing some symptoms of anxiety and panic disorder in the late 1980s, a good 20 years after he got out of the military. . . 

	. . . The panic disorder was first diagnosed by his primary care doctor in the 1980s after a negative medical work-up for his chest pain.  As best this examiner can determine, it was never diagnosed by a mental health practitioner.

Upon completion of the examination, the psychiatrist diagnosed the appellant as suffering from a mood disorder (not otherwise specified), an obsessive-compulsive disorder, and a panic disorder (not otherwise specified).  All three conditions were found to be "not related" to service.  The examiner, without qualification or hesitation, concluded that the disabilities began long after the appellant's discharge from service and were not related to or caused by or the result of the appellant's military service or any incident therein.  

After the appellant underwent the psychiatric examination, and following the AMC's denial of his claim for benefits, the appellant responded with a letter in October 2011.  In his statement, he asserted that the examiner who provided the psychiatric examination "lied" when he stated that the appellant's complete claims folder had been reviewed prior to the examination, and that the examiner was self-absorbed and did not provide an adequate examination.  In other words, the appellant expressed disagreement with how the examination was conducted and the determinations that were made by the psychiatrist.

The claim was then returned to the Board for review.  In order to ensure that the appellant's unsubstantiated assertions were addressed, the Board sought clarification from a VHA doctor.  As such, the claim was sent to a doctor who provided the following comments concerning the appellant's assertions.

	. . . The examination found that a Mood Disorder, Obsessive Compulsive Disorder and Pain Disorder were not related to military service since the symptoms did not occur until approximately 20 years after separation . . . 

In a letter from the appellant dated October 2011 he asserted that the examiner who performed the psychiatric examination in February 2011 lied about having reviewed the claims folder.  He also alleged that the examiner failed to comment on the appellant's report of in-service injury and instead relied only on the absence of evidence in the medical records.  The following questions were therefore posed for a psychiatric expert opinion.

....

No.  There is no evidence that the appellant's psychiatric problems stated in service or within a year following separation.  There is evidence to the contrary.  In the Social Security Evaluation the finding based on an examination of the appellant found that his psychiatric problems started in 1989.  He told the examiner the panic attacks started in the evening after work.  The history given the patient at that time included that he had travelled extensively in the 1970's including hitch hiking through Europe in 1972.  He successfully completed a bachelor degree in college, worked for 12 years at a social services department where he had also been a director and has had a long term relationship of over 35 years with his common law wife.  This history suggests a relatively high level of functioning following his military service until 1989 when he quit his job.  Functional impairment is a necessary component in a psychiatric diagnosis.  He hasn't sought treatment for these problems in the past and in fact has screened negative for depression and PTSD in 2010 during his outpatient VA primary care visits.  It is not likely that his current problems are in any way related to things that occurred during his military service.

2.  Does the medical evidence support the appellant's assertion that he now suffers from a psychiatric disorder that was caused by or the result of racial discrimination he may have experienced while on active duty?

No.  While he may have, as he alleges, suffered from racial discrimination, there is no evidence he suffered a psychiatric disorder as a result.  He separated from the service in 1969 and there is no evidence of any psychiatric disorder until 1989.  If he was traumatized by an incident such as this, it did not cause him to develop Post Traumatic Stress Disorder.

3.  With either disability, does the statement provided by the appellant in October 2011, that call into question the validity and veracity of the VA medical examination of the February 2011, indicate that two new examinations of the appellant should be scheduled for the appellant via the VA Medical Center in Denver, Colorado?  

No.  The examination in 2011 is thorough and the examiner clearly had examined the record.  The examiner also reported the appellant's self disclosed account of the discrimination he experienced in the military.  The examination is consistent with the evidence and previous examinations.  I see nothing at all that calls into question the veracity or validity of this examination.

In summary the record does not support a finding that this veteran's subsequent psychiatric problems were due to events that occurred during this active military service.  

Following the review by the doctor, the claim was returned to the Board.  Subsequently, the appellant again a statement disclaiming and discarding the analysis provided by the VA doctor.  It is noted, however, that while the appellant may have disagreed with the assessments made by the various VA health care professionals, he did not and has not submitted medical documents or opinions or treatises that would support his assertions and allegations.  No additional medical evidence has been submitted or obtained with respect to the appellant's claim for benefits. 

As indicated, the appellant has been diagnosed with a panic disorder, an obsessive compulsive disorder, and a mood disorder.  He has also been classified as possibly suffering from agoraphobia and a pain disorder.  The Board acknowledges these various diagnoses.  Accordingly, element (1) under Hickson, the presence of a current disability, has been satisfied.  See Hickson, supra. 

With respect to Hickson element (2), an in-service disease or injury, the Board notes that upon review of the appellant's service medical treatment records and as discussed above, it is not evidence that the appellant suffered from some type of psychiatric disorder or disability while he was on active duty.  Moreover, there is a nearly twenty year break between the appellant's military service and his first diagnosis of a psychiatric disorder.  Hence, the Hickson element (2) has not been met.  However, the lack of this element is not fatal to the appellant's claim.  

Turning to the crucial Hickson element (3), nexus, the Board notes that the appellant has statements to support his claim.  The Board assumes, for purposes of this decision, that the appellant is competent to state that he experienced various psychiatric symptoms while on active duty even if he did not receive specific treatment for these purported symptoms.  He can also describe the type of manifestations he has reportedly endured since leaving active duty service.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Nevertheless, the Board must determine the credibility of the appellant's lay statements in comparison to the medical evidence of record. 

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion.  The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion. 

In this instance, there no medical opinions that support the appellant's assertions and there are VA-sponsored doctors' opinions that contradict those same statements and opinions provided by the appellant.  With respect to the appellant's assertions, he has merely concluded that it was his opinion that his current psychiatric disorders began in or were caused by or the result of his military service.  The appellant did not provide any additional comments or discussion on the matter.  He did not address any gaps in the treatment of the purported disorders.  Contra to the appellant's hypothesis are the statements by the VA examiners.  The VA examiners' opinions, those of February 2011 and of January 2012, were not equivocal.  Those examiners/reviewers were very specific and direct in the opinions they provided.  Based on the clarity and specificity provided in the VA opinions, the VA examiners' opinions do not appear speculative or based on information that is second-hand.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011)(when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility).

The Board would further point to the opinions provided by the VA health care providers in that neither examiner was equivocal, vague, or ambiguous with his assertions.  With respect to the contrary assertions provided by the appellant, the VHA doctor discussed his reasoning as to why the appellant's assertions were faulty and without merit.  In other words, the Board believes that the VA health care providers provided sound reasoning in their analysis of the situation.  The VA examiners reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above.  The Board believes that the appellant did not do this. 

Here, medical experts have fairly considered all the evidence and their opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such opinions.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the VA examiners' opinions with addendum on which it bases its determination that service connection for various psychiatric disorders is not warranted.  The Board attaches the most significant probative value to the VA health care providers opinions as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

With respect to the statements made by the appellant, he is competent to state what he has experienced, such as being depressed.  He further can provide comment on how long he believes she has suffered from symptoms and manifestations indicative of a mental disorder.  Jandreau v. Nicholson.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of any purported acquired psychiatric disorder.  In this case, the Board finds that the appellant's insinuations that he has experienced psychological problems since service or that they began in service or were the result of service are less than credible.  The Board finds that the appellant's statements are not credible because they are internally inconsistent and not facially plausible when viewed with the other evidence of record.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

To put it in a different way, the Federal Circuit has held that lay evidence is one type of evidence that must be considered and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements. 

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court indicated that varicose veins was a condition involving "veins that are unnaturally distended or abnormally swollen and tortuous."  Such symptomatology, the Court concluded, was observable and identifiable by lay people.  Because varicose veins "may be diagnosed by their unique and readily identifiable features, the presence of varicose veins was not a determination 'medical in nature' and was capable of lay observation."  Thus, the appellant's lay testimony regarding varicose vein symptomatology in service represented competent evidence. 

As previously discussed, the Federal Circuit, in Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue. 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465 (1994), supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr. 

The Board does not doubt the credibility of the appellant in reporting his beliefs that his current psychiatric disorder began in or was caused by or the result of his military service or some incident therein.  The Board also believes that the appellant is sincere in expressing his opinion with respect to the etiology of the disorder.  However, the matter at hand involves complex medical assessments that require medical expertise.  See Jandreau.  The appellant is not competent to provide more than simple medical observations.  He is not competent to provide complex medical opinions regarding the etiology of the claimed disorder. See Barr.  Thus, the lay assertions are not competent or sufficient. 

Also, the Board acknowledges that the appellant is competent to state that he has been diagnosed with a psychiatric disorder or that he has experienced depression, anxiousness, sleeplessness, etcetera.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the noted mental disorders.  In this case, the Board finds that the appellant's reports that he experiencing prodromas of psychiatric disorders intermittently but continuously since his discharge from active service less than credible and inconsistent with the medical evidence of record.  Moreover, the Board finds the appellant's assertions concerning when he began experiencing symptoms associated with a psychiatric disorder inconsistent with his failure to seek medical evaluation for his purported disorder.  The Board concludes that the appellant's statements are not credible. 

As demonstrated above, the probative and persuasive evidence of record fails to establish any in-service incurrence or causal relationship.  The service treatment records are negative for findings indicative that the appellant was experiencing symptoms and manifestations associated with a psychiatric disorder.  Moreover, it was not until 1995, many years after service, that the appellant began receiving some type of treatment for depression, when the appellant declined medication, and there are no psychiatric assessments until 2000, over 25 years following separation from active service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

The Board would further note that while the appellant has contended that he has had continuous psychiatric symptomatology (anxiety, October 2007), these statements are not supported by the documented medical evidence of his actual complaints, contemporaneous statements, their timing, treatment, and reported results.  The Board cannot conclude that his described symptoms of anxiety and panic attacks are credible evidence of the continuity of symptoms needed to ultimately prove his claim for service connection for a panic disorder with, or without, agoraphobia and obsessive compulsive disorder, claimed as major depressive disorder, pain disorder. 

In determining whether service connection is warranted, the VA must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case service connection must be denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Based on the above, the Board finds that the medical and military-service evidence does not support the appellant's assertions, and as such, service connection for a psychiatric disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as there was no approximate balance of positive and negative evidence of record, reasonable doubt could not be resolved in the appellant's favor. The appellant's claim is therefore denied. 

B.  Headaches - Tension-Type and Migraines.

The other issue on appeal involves entitlement to service connection for headaches.  A review of the appellant's service medical treatment records reveals no complaints, findings, or treatment for headaches of any type while the appellant served in the United States Air Force.  The October 1968 Report of Medical Examination, prepared for the appellant's discharge, noted no pertinent findings; that is, there was no indication of a complaint of migraine or tension-type headaches.  On the October 1968 Report of Medical History, also prepared for discharge, the appellant self-affirmed that he was not suffering from or having "frequent or severe headache[s]." 

Private clinic reports, dated from 1977 to 2000, document complaints and treatment for headaches.  The first indication of a headache type complaint was in 1980 with the first actual reference to a migraine headache in 1983.  References alternating between headaches and migraines continue through 1998.  Notwithstanding these references, these same documents do not suggest or insinuate that the appellant's headaches were due to or the result of or caused by the appellant's service or a disability that could or should be service-connected.  Additionally, these same records are silent for any mention or notation indicating that the appellant was on active duty or that the headaches began after an inservice incident/accident.  Instead, the reports attribute the appellant's headaches to his nonservice-connected psychiatric disabilities and other work-related stress. 

For example, a September 1980 complaint noted the headaches were more frequent within the prior few weeks and that the appellant had been unemployed for a few months.  Five months later, in January 1981, the appellant asserted that he was no longer bothered by headaches.  In January 1982, a physician noted the appellant had a history of headaches as a response to stress.  The possibility of a migraine was noted in February 1983. 

The appellant next complained of headaches when he saw a medical care professional in November 1984.  He stated that the headaches were coming more frequently and that they were developing after stressful episodes/situations.  The physician assessed headaches, "mostly migraines."  In April 1985, a physician noted the migraines were mostly in remission at that time, though the appellant telephoned the clinic to request a renewal of his prescription later that year.  An August 1989 entry included the observation that appellant experienced the improvement of not suffering from headaches for an extended period of time.  A November 1991 entry noted that the appellant was still having headaches and that the pattern was unchanged for several years.  

Three years later, in February 1994, the appellant claimed that he was only suffering from migraine headaches but not suffering from other types of headaches.  In February 1997, the medical records indicate that the appellant was complaining about occasional headaches.  The appellant described in May 1997 that the type of headaches he was experiencing were different than the migraines he had previously experienced.  A September 1998 entry noted his recent job stress and assessed muscle contraction headaches. 

In an October 2000 psychiatric report, prepared for the appellant's SSA disability petition, the examiner noted that the appellant reported he had "always had migraines." 

In December 2006, the appellant underwent a VA General Medical Examination.  Prior to the examination, the appellant claimed that the onset of his recurrent migraines was 1966, while he was in service, and that he now experienced two to three severe headaches per month with duration of three to four days.  The examiner made the diagnosis of recurrent migraine headache, though he gave no opinion about etiology. 

The appellant then provided a statement in February 2007.  In that statement, he again averred that the headaches began in 1966 and that these headaches were caused in part by the anxiety he suffered while on active duty.  He further explained that he checked 'no' on "all boxes" on the "separation report" because his only concern at the time was ending a bad experience. 

A medical opinion was sought in February 2011 with respect to whether the appellant's complained about current headaches were related to or caused by or the result of the appellant's military service.  Upon completion of the examination, the appellant was diagnosed with the following:

Headaches:  Chronic, tension type headaches with one incapacitating headache per month; with additional migraine headaches with 2 incapacitating headaches per month.

The medical doctor then wrote:

	. . . he first sought treatment for his headaches over a decade after separation from military service and there I only his report available that he was having headaches in service.  The one visit which documents a headache while in service was associated with a likely viral syndrome and fever and unlike his current headaches.  It is likely that if he sought treatment for the other medical problems while in service as documented that had he been having concerning headaches at that time he likely would have sought treatment for those as well.  Also documented on his report of medical histories are no frequent or severe headaches.  Thus there is a lack of evidence that he was having these headaches while in service.

In regards to the veteran's contention that these headaches could have been caused by stress, depression, and/or anxiety due to events of racial discrimination and intimidation while in service, headaches in general can be associated with stress, depression, and/or anxiety.  I will defer to the psychiatric examination as to whether the veteran carries a psychiatric diagnosis of depression and/or anxiety and whether this could have been caused by events while in service.  From the neurological perspective in general headaches including migraine and tension type headaches are as likely as not to be caused by or associated with stress, depression, or anxiety.  

In February 2012, as a result of one of the Board's VHA requests, a VA Board Certified Neurologist reviewed the appellant's claim and provided the following comments with respect to the appellant's assertions.

The claimant states that he suffered from migraine headaches dating from his period of service.  Military medical records indicate that he was fit for service as of August 1965 and a discharge physical was present from 10/08/1968.  On that form, the claimant did not self-check "frequent or severe headaches" as a medical problem.  There is no medical evidence during the period of military service that the claimant sought attention for headaches; however, it is acknowledged that the claimant does not state that he suffered from headaches during this period and may not have sought treatment.

The claimant's letter of October 7, 2011 notes that the Neurologic Compensation and Pension exam performed on 2/1/2011 "was complete", though he disagreed with the conclusions because of the examiner's failure to note that he may have suffered from headaches for which he did not seek treatment both during his period of military service and then prior to the documentation in his private medical records for treatment for headaches beginning in 1980.  This is acknowledged.

The appellant described headache syndromes most consistent with chronic tension-type headache with a rare incapacitating headache (once per month) as well as migraine headaches occurring approximately twice per month.  As to the etiology of these headaches:  it is at least as likely as not that the appellant's tension-type headaches and migraine headaches are related to a psychiatric condition of anxiety and depression.  The bi-directional relationship of migraine to depression is well-documented in the neurologic literature; furthermore, the occurrence of chronic daily tension-type headache is highly associated with psychological stress/anxiety/depression.  I concur with the neurologic opinion of 02/01/2011 that these types of headaches are commonly associated with the above-mentioned psychiatric disorders.  However, I would defer to the psychiatric reviewer to opine a to whether or not the appellant's contention that exposure to racial discrimination, harassment and intimidation was the underlying substrate for his claimed psychiatric disorders.

On the question as to whether or not the claimant should be scheduled for a new neurologic examination at the Denver, Colorado VA Medical Center:  I believe the documented neurologic examination is valid, and, in fact, this is not contested by the appellant.  Therefore, no new neurologic evaluation is warranted.  

In this matter, the appellant has been diagnosed with headaches - migraines and tension-type - so there is no disputing he has a current condition.  Yet, the determinative issue is whether this condition is attributable to his military service as opposed to during the many years since his discharge.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  The medical evidence must show not only a currently diagnosed disability, but also a nexus, that is, a causal connection, between this current disability and the exposure to asbestos in service.  Hickson v. West, 12 Vet. App. 247, 253 (1999). 

Upon review of the probative evidence of record, the Board finds that the preponderance of the objective and credible medical evidence of record is against entitlement to service connection for headaches.  That is, the appellant's service medical treatment records are negative for complaints or diagnosis of, or treatment for, chronic headaches.  The appellant's post-service medical records and the opinions obtained during the course of the appellant's appeal also do not support the appellant's assertions that his headaches are related to service.  None of the medical examiners and health care professionals have concluded or insinuated that the headaches are related to or were caused by or the result of the appellant's military service.  

The Board must weigh the credibility and probative value of any available medical opinions, and in so doing, the Board may favor one medical opinion over the other.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (it is not error for the Board to favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases for doing so).  The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  In determining the weight assigned to this evidence, the Board also looks at factors such as the health care provider's knowledge and skill in analyzing the medical data.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

While the conclusions of a physician are medical conclusions that the Board cannot ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess medical evidence and is not compelled to accept a physician's opinion.   See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  The Court has held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995) (suggesting that a medical opinion is inadequate when it is unsupported by clinical evidence). 

Additionally, in Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008), the Court held that a claims file review, as it pertains to obtaining an overview of a service member's medical history, is not a requirement for private medical opinions.  A review of the claims file by a VA examiner, without more, does not automatically render the VA examiner's opinion competent or persuasive since the claims file is a tool to assist in familiarity for the physician with the claims file, and conversely a private medical opinion may not be discounted solely because the opining clinician did not review the claims file as there are other means by which a physician can become aware of critical medical facts, such as a history of treating the service member for an extended period of time and/or reviewing pertinent medical literature.  The relevant focus is not on whether the clinician had access to the claims file, but instead on whether the clinician was "informed of the relevant facts" in rendering a medical opinion.  Thus, when VA refers to facts obtained from review of the claims file as a basis for crediting one expert opinion over another, it is incumbent upon VA to point out those facts and explain why they were necessary or important in forming the appropriate medical judgment.  Certainly, the particular medical information contained in a claims file may have significance to the process of formulating a medically valid and well-reasoned opinion. 

The Court further held that a medical opinion that contains only data and conclusions is not entitled to any weight and a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes is derived.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  In sum, in Nieves-Rodriguez, the Court indicated that it is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.

In this instance, there are only the VA medical care providers' opinions concerning the etiology of the appellant's current headache disorder.  The medical care providers have not been equivocal.  The examiners were very specific and direct in the opinions that were provided.  See generally Bloom v. West, 12 Vet. App. 185 (1999) (a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  See also 38 C.F.R. § 3.102 (2011) (when considering application of the benefit-of-the-doubt doctrine, reasonable doubt is one within the range of probability, as distinguished from pure speculation or remote possibility). 

The Board would further point to the opinion provided by the VA physician in February 2011 and the VHA opinion were not vague or ambiguous with the assertions made, and the examiner, along with the reviewer, discussed why the appellant's headaches were not related to or caused by or the result of his military service.  The Board believes that the VA examiner and the VHA doctor provided sound reasoning in the analysis of the situation.  The VA medical specialist and the VA doctor reviewed in detail the pertinent medical records, discussed the salient facts, and provided a complete rationale for all conclusions presented, as noted in the discussion above. 

Here, medical experts have fairly considered all the evidence and the opinions may be accepted as an adequate statement of the reasons and bases for a decision when the Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 493.  The Board does, in fact, adopt the opinions provided by the VA examination in February 2011 and the VHA expert review on which it bases its determination that service connection for headaches is not warranted.  In other words, the Board attaches the most significant probative value to the opinion and the review as they are well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the service member.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Thus, the Board finds that the preponderance of the credible, competent evidence is against the Veteran's claim for service connection for headaches, either migraines or tension-type.  

Additionally, the Board would add that the appellant is certainly competent to state what he experienced, such as experiencing headaches.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the claimed headaches.  In this case, the Board finds that the appellant's reports that he experienced headaches of some type intermittently but continuously since his discharge from active service less than credible.  The Board finds his statements are inconsistent with the medical evidence of record.  It was not until the appellant filed this claim for benefits that the appellant mentioned that his headaches were due to his service.  The Board finds that his statements inconsistent with his actions after discharge from active service. 

The Board finds the appellant's assertions concerning when he began experiencing headaches inaccurate.  His contentions that he had headaches chronically and continuously following service separation in 1969 seems inconsistent with his failure to seek medical evaluation for his headaches until many years after his discharge from service.  The Board concludes that the appellant's statements about are not credible.  The appellant is certainly competent to state what he experienced, such as experiencing headaches.  However, the Board is not required to accept as competent the appellant's assertions as to the etiology of the noted headaches.  In this case, the Board finds that the appellant's reports are not corroborated in any manner by the medical evidence of record.  

Moreover, even if the Board found that the appellant was competent to provide etiological opinions, and that his statements are credible, he has not provided any type of rationale for his conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  He has not discussed the fact that headaches were not diagnosed for many years after the appellant was discharged from service.  He has not provided an analysis, based upon fact and medical evidence, as to why the VA examiner's opinion and the VHA doctor's review are faulty and without merit.  Accordingly, the appellant's statements are not entitled to any probative value.  Moreover, the Board finds the lapse in time between the appellant's discharge and when headaches were first diagnosed to be highly probative evidence against the appellant's claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (a significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim).  Therefore, it is the conclusion of the Board that the preponderance of the evidence is against the appellant's claim for entitlement to service connection for headaches.  

Based on the foregoing discussion, the Board finds that the appellant's claim must be denied.  While the Veteran has been diagnosed with headaches, the weight of the medical evidence is against a finding that this condition is related or caused by or that began during the appellant's military service.  On these facts, the preponderance of the objective medical evidence of record is against the claim. 












	(CONTINUED ON NEXT PAGE)


Therefore, the benefit of the doubt doctrine is not for application herein, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2010); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for panic disorder with agoraphobia and obsessive compulsive disorder, claimed as major depressive disorder, pain disorder, is denied. 

Service connection for headaches, to include migraines and tension-type, is denied. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


